--------------------------------------------------------------------------------

THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT RELATES
HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE, AND WILL BE ISSUED IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“1933 ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.

ENERTOPIA CORP. (the "Issuer") SUBSCRIPTION AGREEMENT Units (Share and Warrant)
 

The units (the "Units") will be sold at a price of US$0.05 per Unit , with each
Unit being comprised of:

 * one (1) common share of the Issuer (the "Share"); and
 * one share purchase warrant (each whole warrant, a "Warrant"). Each Warrant
   entitles the holder thereof to acquire one (1) common share (a "Warrant
   Share") of the Issuer at a price of US$0.10 per Warrant Share until the date
   that is three years from the date of Closing of this Subscription Agreement
   (the "Expiry Date"), subject to acceleration as set out in Section 2.2 of
   Appendix A.

The Units will be offered in the United States, British Columbia, Ontario and
such other jurisdictions as may be determined by the Issuer, including
jurisdictions outside of Canada and the United States, pursuant to exemptions
from the registration and prospectus requirements of applicable securities
legislation.

INSTRUCTIONS FOR COMPLETING THIS SUBSCRIPTION PRIOR TO DELIVERY TO THE ISSUER

1.

The subscriber (the "Subscriber") must complete the information required on page
2 with respect to subscription amounts and registration and delivery
particulars.

      2.

The Subscriber must complete the personal information required on page 4. The
Subscriber acknowledges and agrees that this information will be provided to the
Exchange.

      3.

The Subscriber must complete the applicable forms (the "Forms") at the end of
Schedule B:

      (a)

All Subscribers must complete Form 1 – "Certificate for Exemption".

      (b)

All Subscribers who are U.S. Persons and are U.S. Accredited Investors (as
defined in section 1.1 of Schedule A herein) must complete Form 2 – "Certificate
of U.S. Accredited Investor Status".

      4.

Return this subscription and all Forms to the offices of Enertopia Corp, Suite
950 – 1130 W Pender St, Vancouver BC, V6E 4A4. (FAX: 604-685-1602) Return the
total subscription price by certified cheque, money order or bank draft drawn on
a major U.S or Canadian chartered bank and made payable to Enertopia Corp. in
the amount of the applicable subscription funds or by wire to Enertopia Corp.
pursuant to the Wiring Instructions in Form 3 .

      5.

Subscribers who are not purchasing as principal (or deemed under applicable
securities laws to be purchasing as principal) must ensure that they disclose
the identity of the Disclosed Principal (as hereafter defined) on page 2, and
that they complete and provide as a separate attachment the personal information
required on page 4 and all applicable Forms on behalf of such Disclosed
Principal.


--------------------------------------------------------------------------------

Subscription Agreement
- 2 -


TO: ENERTOPIA CORP.

1.

The Subscriber irrevocably subscribes for and agrees to purchase from the Issuer
the following securities:

     No. of Units at US$0.05 each:
____________________________________________


     Total subscription price for the subscribed Units:
____________________________________________


2.

The Subscriber and the Issuer agree that the Units, and the offering thereof,
shall have and be conducted on the terms and conditions specified in Schedules
"A" and "B" hereto. The Subscriber hereby makes the representations, warranties,
acknowledgments and agreements set out in Schedules "A" and "B" hereto and in
all applicable Forms, and acknowledges and agrees that the Issuer and its
respective counsel will and can rely on such representations, warranties,
acknowledgments and agreements should this subscription be accepted.

    3.

Identity of and execution by Subscriber:


BOX A: SUBSCRIBER INFORMATION AND EXECUTION         (name of subscriber)        
  (address – include city, province and postal code)         X (telephone
number) (email address)   (signature of subscriber/authorized signatory)      
(SSN or Tax ID number)   (if applicable, print name of signatory and office)


Execution hereof by the Subscriber shall constitute an offer and agreement to
subscribe for the Units set out in Item 1 above pursuant to the provisions of
Item 2 above, and acceptance by the Issuer shall effect a legal, valid and
binding agreement between the Issuer and the Subscriber. This subscription may
be executed and delivered by facsimile, and shall be deemed to bear the date of
acceptance below.

    4.

If the Units are to be registered other than as set out in Box A, the Subscriber
directs the Issuer to register and deliver the Units as follows:


BOX B: ALTERNATE REGISTRATION INSTRUCTIONS   (name of registered holder)  
(address of registered holder – include city, province and postal code)  
(registered holder: contact name, contact telephone number and contact email
address)


5.

If the Units are to be delivered other than as set out in Box A (or if
completed, Box B):


BOX C: ALTERNATE DELIVERY INSTRUCTIONS   (name of recipient)   (address of
recipient – include city, province and postal code)   (recipient: contact name,
contact telephone number and contact email address)


--------------------------------------------------------------------------------

Subscription Agreement
- 3 -


6.

If the Subscriber is purchasing as agent for a principal, and is not a trust
company or trust corporation purchasing as trustee or agent for accounts fully
managed by it or is not a person acting on behalf of a fully account managed by
it (and in each such case satisfying the criteria set forth in NI-45-106),
complete Box D below and provide as a separate attachment the personal
information required on page 3 and all applicable Forms on behalf of such
principal (a "Disclosed Principal "):


BOX D: IDENTIFICATION OF PRINCIPAL     (name of Disclosed Principal)    
(address of Disclosed Principal – include city, province and postal code)  
(Disclosed Principal: contact name, contact telephone number and contact email
address)

ACCEPTANCE

This subscription is accepted and agreed to by the ) ENERTOPIA CORP.   ) Issuer
as of the day of _______________, 2013. )   ) Per:  
________________________________________                    Authorized Signatory


--------------------------------------------------------------------------------

Subscription Agreement
- 4 -
PERSONAL INFORMATION


1.

Present Ownership of Securities of the Issuer . The Subscriber either [check
appropriate box] :


  [   ]

owns, directly or indirectly, or exercises control or direction over, no common
shares of the Issuer or securities convertible into common shares of the Issuer;
or

        [   ]

owns, directly or indirectly, or exercises control or direction over,
__________common shares of the Issuer and securities convertible or exercisable
to acquire an additional __________common shares of the Issuer.


2.

Insider Status . The Subscriber either [check appropriate box] :


  [   ] is an "Insider" of the Issuer as defined in the British Columbia
Securities Act , determined as follows:

  (a)

a director or senior officer of the Issuer;

  (b)

a director or senior officer of a person that is itself an insider or subsidiary
of the Issuer;

  (c)

a person that has:

  (1)

direct or indirect beneficial ownership of;

  (2)

control or direction over; or

  (3)

a combination of direct or indirect beneficial ownership of and of control or
direction over,

 

securities of the Issuer carrying more than 10% of the voting rights attached to
all the Issuer's outstanding voting securities, excluding, for the purpose of
the calculation of the percentage held, any securities held by the person as
underwriter in the course of a distribution, or

  (d)

the Issuer itself, if it has purchased, redeemed or otherwise acquired any
securities of its own issue, for so long as it continues to hold those
securities; or

  [   ] is not an Insider of the Issuer.


3.

"Pro Group" Status . The Subscriber either [check appropriate box] :


  [   ] is a member of the "Pro Group" as defined in the Rules of the Exchange,
determined as follows:

  (a)

subject to subparagraphs (b), (c) and (d), "Pro Group" shall include, either
individually or as a group:

  (1)

the member (i.e. a member of the Exchange under the Exchange requirements);

  (2)

employees of the member;

  (3)

partners, officers and directors of the member;

  (4)

affiliates of the member; and

  (5)

associates of any parties referred to in subparagraphs (1) through (4);

  (b)

the Exchange may, in its discretion, include a person or party in the Pro Group
for the purposes of a particular calculation where the Exchange determines that
the person is not acting at arm's length of the member;

  (c)

the Exchange may, in its discretion, exclude a person from the Pro Group for the
purposes of a particular calculation where the Exchange determines that the
person is acting at arm's length of the member; and

  (d)

the member may deem a person who would otherwise be included in the Pro Group
pursuant to subparagraph (a) to be excluded from the Pro Group where the member
determines that:

  (1)

the person is an affiliate or associate of the member acting at arm's length of
the member;

  (2)

the associate or affiliate has a separate corporate and reporting structure;

  (3)

there are sufficient controls on information flowing between the member and the
associate or affiliate; and

  (4)

the member maintains a list of such excluded persons; or

  [   ] is not a member of the Pro Group.


--------------------------------------------------------------------------------

SCHEDULE A

1.

Interpretation

      1.1

Unless the context otherwise requires, reference in this subscription to:

(a)

"Applicable Securities Laws" means the Securities Act or analogous legislation
of the Reporting Jurisdictions and the Selling Jurisdictions and all rules,
regulations, policies, orders, notices and other instruments incidental thereto;

      (b)

"Closing" refers to the completion of the purchase and sale of the Units, and if
the purchase and sale occurs in two or more tranches, the completion of each
shall be a "Closing";

      (c)

"NI45-102" and "NI45-106" refer to National Instrument 45-102 and National
Instrument 45-106, respectively, of the Canadian Securities Administrators;

      (d)

"Public Record" refers to all public information which has been filed by the
Issuer pursuant to the Applicable Securities Laws of the Reporting Jurisdictions
and otherwise pursuant to the Applicable Securities Laws of any additional
Selling Jurisdictions;

      (e)

"Reporting Jurisdictions" refers to the Provinces of British Columbia and
Ontario and the United States of America;

      (f)

"Selling Jurisdictions" refers to the Provinces of British Columbia, Ontario,
the United States and all other jurisdictions where the Units may be sold;

      (g)

"subscription" means this subscription agreement and includes all schedules
hereto and the Forms; and

      (h)

"U.S. Person" means a U.S. Person as that term is defined in Rule 902(o) of
Regulation S promulgated under the U.S. Securities Act of 1933 , as amended, and
includes (i) any natural person resident in the United States and (ii) any
partnership or corporation organized or incorporated under the laws of the
United States, among other persons specified in such Rule.


1.2

Unless otherwise stated, all dollar figures herein expressed are in U.S.
Dollars.

    1.3

References imputing the singular shall include the plural and vice versa;
references imputing individuals shall include corporations, partnerships,
societies, associations, trusts and other artificial constructs and vice versa;
and references imputing gender shall include the opposite gender.


2.

Description of Offering and Securities

    2.1

The Issuer is offering (the "Offering") up to 8,000,000 Units at a price of
US$0.05 per Unit, each comprised of a common share and one Warrant, for
aggregate gross proceeds of up to US$400,000. Subject to the approval from the
Exchange, the Issuer may, in its discretion, increase the size of the Offering.

    2.2

Each Unit shall be comprised of:

  (a)

one (1) common share of the Issuer (the "Shares"); and

  (b)

one share purchase warrant (a "Warrant"). Each Warrant entitles the holder
thereof to acquire one (1) common share (a "Warrant Share") of the Issuer at a
price of US$0.10 per Warrant Share until the date that is three years from the
date of Closing of this Subscription Agreement. In the event that four months
and one day after the closing date of the Offering or anytime thereafter, the
volume weighted average closing price of the Issuer’s common shares on the
Canadian National Stock Exchange (the “Exchange”), for a period of twenty (20)
consecutive trading days exceeds $0.20, the Issuer may, within five (5) days
after such an event, provide written notice to the Warrant holders of early
expiry and thereafter, the Warrants will expire on the date which is thirty (30)
days after the date of the notice to such Warrant holders.


--------------------------------------------------------------------------------

Schedule A
- 2 -


2.3

The Shares, Warrants and Warrant Shares are collectively referred to herein as
the "Securities".

    2.4

The completion of the Offering is subject to the following conditions:

(a)

the Exchange's conditional acceptance of the Offering on such conditions as may
be acceptable to the Issuer, acting reasonably;

(b)

the receipt by the Issuer, as the case may be, from the Subscriber of any other
documents required by Applicable Securities Laws which the Issuer requests;

(c)

the performance by the Subscriber of its covenants under this agreement; and

(d)

the truth, at the time of acceptance and as at Closing, of the Subscriber's
representations and warranties under this agreement.


3.

Eligibility and Subscription Procedure


3.1

The Offering is being made pursuant to exemptions (the "Exemptions") from the
registration and prospectus requirements of Applicable Securities Laws. The
Subscriber and any Disclosed Principal acknowledges and agrees that the Issuer
and its respective counsel will and can rely on the representations, warranties,
acknowledgments and agreements of the Subscriber and any Disclosed Principal
contained in this subscription and otherwise provided by the Subscriber to the
Issuer to determine the availability of Exemptions should this subscription be
accepted.

    3.2

No Offering Memorandum or other disclosure document has been or will be prepared
or distributed in connection with the Offering.

    3.3

The Offering is not, and under no circumstances is to be construed as, a public
offering of the Securities. The Offering is not being made, and this
subscription does not constitute, an offer to sell or the solicitation of an
offer to buy the Securities in any jurisdiction where, or to any person to whom,
it is unlawful to make such offer or solicitation.

    3.4

Subscribers must duly complete and execute this subscription together with all
applicable Forms hereto ( please see the Instructions listed on the face page
hereof ) and return them to the Issuer with payment for the total subscription
price for the subscribed Units as instructed on the face page hereof.

    3.5

Subscriptions, once delivered, are irrevocable.

    3.6

A subscription will only be effective upon its acceptance by the Issuer.
Subscriptions will only be accepted if the Issuer is satisfied that, and will be
subject to a condition for the benefit of the Issuer that, the Offering can
lawfully be made in the jurisdiction of residence of the Subscriber and any
Disclosed Principal pursuant to an available Exemption and that all other
Applicable Securities Laws have been and will be complied with in connection
with the proposed distribution.

    3.7

The Issuer is entitled to treat the subscription proceeds as an interest free
loan to the Issuer until such time as the Subscription Agreement is accepted and
the certificates representing the Shares and Warrants have been issued to the
Subscriber. If the funds are wired to the Issuer's lawyers, Macdonald Tuskey,
those lawyers are authorized to immediately deliver the funds to the Issuer
without further authorization from the Subscriber.


4.

Closing Procedure


4.1

The Offering will be completed at one or more Closings at such time or times, on
such date or dates, and at such place or places, as the Issuer may determine. At
each Closing, the Issuer will deliver certificates representing the Shares and
Warrants to those Subscribers whose subscriptions have been accepted, against
the duly completed and executed subscriptions and applicable subscription price
in respect thereof.


--------------------------------------------------------------------------------

Schedule A
- 3 -


4.2

In the event that the purchase and sale of the Units contemplated by this
subscription is not completed, the Issuer shall immediately return this
subscription and the total subscription price for the subscribed Units without
interest or deduction.


5.

Reporting and Consent


5.1

The Subscriber, on its own behalf and on behalf of any Disclosed Principal,
expressly consents and agrees to:

      (a)

the Issuer collecting personal information regarding the Subscriber and any
Disclosed Principal for the purpose of completing the transactions contemplated
by this subscription; and

      (b)

the Issuer releasing personal information regarding the Subscriber, any
Disclosed Principal and this Subscription, including the Subscriber's and any
Disclosed Principal’s name, residential address, telephone number, email address
and registration and delivery instructions, the number of Securities purchased,
the number of securities of the Issuer held by the Subscriber and any Disclosed
Principal, the status of the Subscriber and any Disclosed Principal as an
insider, as a Pro Group member or as otherwise represented herein, and, if
applicable, information regarding the beneficial ownership or the principals of
the Subscriber and any Disclosed Principal, to securities regulatory authorities
in compliance with Applicable Securities Laws, to other authorities as required
by law and to the registrar and transfer agent of the Issuer for the purpose of
arranging for the preparation of the certificates representing the Securities in
connection with the Offering.

     

The purpose of the collection of the information is to ensure the Issuer and its
advisors will be able to issue Securities to the Subscriber in accordance with
the instructions of the Subscriber and in compliance with applicable corporate
and securities laws, and to obtain the information required to be provided in
documents required to be filed with securities regulatory authorities under
Applicable Securities Laws and with other authorities as required by law. The
Subscriber, on its own behalf and on behalf of any Disclosed Principal, further
expressly consents and agrees to the collection, use and disclosure of all such
personal information by securities regulatory authorities and other authorities
in accordance with their requirements, including the provision of all such
personal information to third party service providers from time to time.

     

The contact information for the officer of the Issuer who can answer questions
about the collection of information by the Issuer is as follows:


  Name & Title: Bal Bhullar, Chief Financial Officer   Issuer Name: ENERTOPIA
CORP.   Address: Suite 950 – 1130 West Pender Street, Vancouver, BC     V6E 4A4
  Telephone No: (604) 602-1675


5.2

The Subscriber, on its own behalf and on behalf of any Disclosed Principal,
expressly acknowledges and agrees that:

      (a)

the Issuer may be required to provide applicable securities regulators, or
otherwise under the

     

Proceeds of Crime (Money Laundering) and Terrorist Financing Act of Canada, a
list setting forth the identities of the purchasers of the Securities and any
personal information provided by the Subscriber, and the Subscriber hereby
represents and warrants that to the best of the Subscriber's knowledge, none of
the funds representing the subscription proceeds to be provided by the
Subscriber (i) have been or will be derived from or related to any activity that
is deemed criminal under the law of Canada, the United States of America, or any
other jurisdiction, or (ii) are being tendered on behalf of a person or entity
who has not been identified to the Subscriber; the Subscriber hereby further
covenants that it shall promptly notify the Issuer if the Subscriber discovers
that any of such representations ceases to be true, and shall provide the Issuer
with appropriate information in connection therewith; and


--------------------------------------------------------------------------------

Schedule A
- 4 -


  (b)

it shall complete, sign and return such additional documentation as may be
required from time to time under Applicable Securities Laws or any other
applicable laws in connection with the Offering and this subscription.


5.3

Furthermore, the Subscriber and any Disclosed Principal is hereby notified and
acknowledges that:

      (a)

the Issuer may deliver to the Ontario Securities Commission certain personal
information pertaining to the Subscriber, including such Subscriber’s full name,
residential address, telephone number and email address, the number of
Securities purchased by the Subscriber and the total purchase price paid for
such Securities, the prospectus exemption relied on by the Issuer and the date
of distribution of the Securities,

      (b)

such information is being collected indirectly by the Ontario Securities
Commission under the authority granted to it in securities legislation,

      (c)

such information is being collected for the purposes of the administration and
enforcement of the securities legislation of Ontario, and

      (d)

the Subscriber may contact the following public official in Ontario with respect
to questions about the Ontario Securities Commission’s indirect collection of
such information at the following address and telephone number:

Administrative Assistant to the Director of Corporate Finance
Ontario Securities Commission
Suite 1903, Box 55, 20 Queen Street West
Toronto, Ontario, M5H 3S8
Telephone: (416) 593-8086


6.

Selling Agents and Finders


6.1

The Issuer will solicit offers to purchase the Securities through its directors
and officers on a non-brokered basis. In the event that a person introduces the
Issuer to a Subscriber, the Issuer may pay such person a finder's fee payable in
cash or shares of the Issuer in accordance with applicable laws in respect of
any Securities sold.


7.

Resale Restrictions and Legending of Securities


7.1

The Subscriber hereby acknowledges and agrees that the Offering is being made
pursuant to Exemptions and, as a result, the Securities will be subject to a
number of statutory restrictions on resale and trading. Until these restrictions
expire, the Subscriber will not be able to sell or trade the Securities unless
the Subscriber complies with an exemption from the prospectus and registration
requirements under Applicable Securities Laws. In addition to any statutory hold
period imposed by Applicable Securities Laws, in general, unless permitted under
securities legislation, the Subscriber cannot trade the securities in Canada
before the date that is four months and a day after the Closing Date. See also
section 7.3 below .

      7.2

The Subscriber acknowledges and agrees that:

      (a)

the Securities have not been and will not be registered under the United States
Securities Act of 1933, as amended (the "1933 Act"), or any State securities
laws, and may not be offered and sold, directly or indirectly, in the United
States or by or to or for the account or benefit of a U.S. Person (as defined in
Regulation S ("Regulation S") promulgated under the 1933 Act) without
registration under the 1933 Act and any applicable State securities laws, unless
an exemption from registration is available;

      (b)

the Issuer has no present intention and is not obligated under any circumstances
to register the Securities, or to take any other actions to facilitate or permit
any proposed resale or transfer thereof in the United States or otherwise by or
to or for the account or benefit of a U.S. Person, and in particular, the
Subscriber and the Issuer further acknowledge and agree that the Issuer is
hereby required to refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to registration under
the 1933 Act, or pursuant to an available exemption from registration; and


--------------------------------------------------------------------------------

Schedule A
- 5 -


  (c)

the Warrants may not be exercised in the United States or otherwise by or to or
for the account or benefit of a U.S. Person without registration under the 1933
Act and any applicable State securities laws, unless an exemption from
registration is available and the holder of such Warrant furnishes the Issuer
with a legal opinion of counsel satisfactory to the Issuer to that effect.


7.3

The foregoing discussion on hold periods and resale restrictions is a general
summary only and is not intended to be comprehensive or exhaustive, or to apply
in all circumstances. Subscribers are advised to consult with their own advisors
concerning their particular circumstances and the particular nature of the
restrictions on transfer, the extent of the applicable hold period and the
possibilities of utilizing any further Exemptions or the obtaining of a
discretionary order to transfer any Securities. Subscribers are further advised
against attempting to resell or transfer any Securities until they have
determined that any such resale or transfer is in compliance with the
requirements of all Applicable Securities Laws, including but not limited to
compliance with restrictions on certain pre-trade activities and the filing with
the appropriate regulatory authority of reports required upon any resale of the
Securities.

    7.4

In the event that any of the Securities are subject to a hold period or any
other restrictions on resale and transferability, the Issuer will place a legend
on the certificates representing the Securities as are required under Applicable
Securities Laws, the Exchange or as it may otherwise deem necessary or
advisable.


8.

Miscellaneous


8.1

The Subscriber acknowledges and agrees that all costs and expenses incurred by
the Subscriber, including any fees and disbursements of any special counsel
retained by the Subscriber, relating to the purchase, resale or transfer of the
Securities shall be borne by the Subscriber.

    8.2

Each party to this subscription covenants that it will, from time to time both
before and after the Closing, at the request and expense of the requesting
party, promptly execute and deliver all such other notices, certificates,
undertakings, escrow agreements and other instruments and documents, and shall
do all such other acts and other things, as may be necessary or desirable for
purposes of carry out the provisions of this subscription.

    8.3

Except as expressly provided for in this subscription and in any agreements,
instruments and other documents contemplated or provided for herein, this
subscription contains the entire agreement between the parties with respect to
the sale of the Units and there are no other terms, conditions, representations,
warranties, acknowledgments and agreements, whether expressed or implied,
whether written or oral, and whether made by statute, common law, the parties
hereto or anyone else. This subscription may only be amended by instrument in
writing signed by the parties hereto.

    8.4

The invalidity or unenforceability of any particular provision of this
subscription shall not affect or limit the validity or enforceability of the
remaining provisions of this subscription.

    8.5

This subscription, including without limitation the terms, conditions,
representations, warranties, acknowledgments and agreements contained herein,
shall survive and continue in full force and effect and be binding upon the
Subscriber and the Issuer notwithstanding the completion of the purchase and
sale of the Securities, the conversion or exercise thereof and any subsequent
disposition thereof by the Subscriber.

    8.6

This subscription is not transferable or assignable. This subscription shall
enure to the benefit of and be binding upon the parties hereto and its
respective successors and permitted assigns.

    8.7

This subscription is governed by the laws of the Province of British Columbia
and the federal laws of Canada applicable therein. The Subscriber, in his
personal or corporate capacity, irrevocably attorns to the jurisdiction of the
courts of the Province of British Columbia.

    8.8

Time shall be of the essence hereof.


--------------------------------------------------------------------------------

Schedule A
- 6 -


8.9

This subscription may be executed in as many counterparts as may be necessary
and delivered by facsimile, and such counterparts and facsimiles shall be deemed
to constitute one and the same original instrument. Without limiting the
foregoing, the Issuer may rely on facsimile delivery of this subscription, and
acceptance of such facsimile shall be effective to create a valid and binding
agreement between the Subscriber and the Issuer.


--------------------------------------------------------------------------------

SCHEDULE B

1.

Representations, Warranties, Acknowledgments and Agreements of the Subscriber

      1.1

The Subscriber, on its own behalf and on behalf of any Disclosed Principal,
hereby represents, warrants, certifies, acknowledges and agrees for the benefit
of the Issuer and its respective counsel that:

      (a)

the Subscriber and any Disclosed Principal is resident in the jurisdiction set
out on page 2 of the Subscription;

      (b)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Securities, and in particular no governmental agency or
authority, stock exchange or other regulatory body or any other entity has made
any finding or determination as to the merit for investment of, nor have any
such agencies, authorities, exchanges, bodies or other entities made any
recommendation or endorsement with respect to, the Securities;

      (c)

there is no government or other insurance covering the Securities;

      (d)

there are risks associated with the purchase of the Securities, being
speculative investments which involve a substantial degree of risk;

      (e)

there are restrictions on the Subscriber's ability to resell the Securities and
it is the responsibility of the Subscriber to find out what those restrictions
are and to comply with them before selling the Securities;

      (f)

the Issuer has advised the Subscriber that it is relying on one or more
exemptions from the requirements to provide the Subscriber with a prospectus and
to sell securities through a person registered to sell securities under the
Applicable Securities Laws, and as a consequence of acquiring the Securities
pursuant to such exemption, certain protections, rights and remedies provided in
applicable securities legislation, including statutory rights of rescission or
damages, may not be available to it;

      (g)

the Subscriber has been further advised that due to the fact that no prospectus
has been or is required to be filed with respect to any of the Securities under
Applicable Securities Laws (i) the Subscriber may not receive information that
might otherwise be required to be provided to it under such legislation, (ii)
the Issuer is relieved from certain obligations that would otherwise apply under
applicable legislation, and (iii) the Subscriber is restricted from using
certain of the civil remedies available under such legislation;

      (h)

the Subscriber has had access to all information regarding the Issuer and the
Securities that the Subscriber has considered necessary in connection with its
investment decision, and, in particular, the Subscriber's decision to execute
this subscription and purchase Units has been based entirely upon its review of
the Public Record, including the Issuer's financial statements, and has not been
based upon any written or oral representation or warranty as to fact or
otherwise made by or on behalf of the Issuer;

      (i)

no person has made to the Subscriber any written or oral representations (i)
that any person will resell or repurchase the Securities, (ii) that any person
will refund the purchase price for the Securities, (iii) as to the future price
or value of the Securities, or (iv) that the Securities will be listed and
posted for trading or any stock exchange or that application has been made to
list the common shares of the Issuer on any stock exchange;

      (j)

the Subscriber is capable by reason of knowledge and experience in financial and
business matters in general, and investments in particular, of assessing and
evaluating the merits and risks of an investment in the Securities, and is and
will be able to bear the economic loss of its entire investment in any of the
Securities and can otherwise be reasonably assumed to have the capacity to
protect its own interest in connection with the investment;

      (k)

the Subscriber has been advised to consult its own investment, legal and tax
advisors with respect to the merits and risks of an investment in the Securities
and Applicable Securities Laws and resale restrictions, and in all cases the
Subscriber has not relied upon the Issuer or its respective counsel or advisors
for investment, legal or tax advice, always having, if desired, in all cases
sought the advice of the Subscriber's own personal investment advisor, legal
counsel and tax advisors, and in particular, the Subscriber has been advised and
understands that it is solely responsible, and neither the Issuer nor its
respective counsel or advisors are in any way responsible, for the Subscriber's
compliance with Applicable Securities Laws and resale restrictions regarding the
holding and disposition of the Securities;


--------------------------------------------------------------------------------

Schedule B
- 2 -


  (l)

to the knowledge of the Subscriber, the Offering was not advertised or solicited
in any manner in contravention of Applicable Securities Laws, and has not been
made through or as a result of any general solicitation or general advertising
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising;

          (m)

the Subscriber has no knowledge of a "material fact" or "material change", as
those terms are defined in the Applicable Securities Laws applicable in its
jurisdiction of residence, in respect of the affairs of the Issuer that has not
been generally disclosed to the public;

          (n)

the Subscriber is not a "control person" as defined in the policies of the
Exchange, will not become a "control person" by virtue of purchasing the Units
as contemplated herein, and does not intend to act in concert with any other
person to form a control group of the Issuer;

          (o)

the Subscriber is not an investment club;

          (p)

the Subscriber has the legal capacity and competence to enter into and execute
this subscription and to take all actions required pursuant hereto, and if the
Subscriber is not an individual, it is also duly formed and validly subsisting
under the laws of its jurisdiction of formation and all necessary approvals by
its directors, shareholders, partners and others have been obtained to authorize
the entering into and execution of this subscription and the taking of all
actions required hereto on behalf of the Subscriber;

          (q)

the Subscriber has duly and validly entered into, executed and delivered this
subscription and it constitutes a legal, valid and binding obligation of the
Subscriber enforceable against it in accordance with its terms subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting the enforcement of creditors' rights generally and
as limited by laws relating to the availability of equitable remedies;

          (r)

the entering into of this subscription and the transactions contemplated hereby
does not and will not, conflict with, result in a violation or breach of, or
constitute a default under, any of the terms and provisions of any law,
regulation, order or ruling applicable to the Subscriber or any Disclosed
Principal, or of any agreement, contract or indenture, written or oral, to which
it or any Disclosed Principal is or may be a party or by which it or any
Disclosed Principal is or may be bound, and, if the Subscriber or any Disclosed
Principal is a corporation, its constating documents or any resolutions of its
or the Disclosed Principal’s directors or shareholders;

          (s)

with respect to compliance with the 1933 Act:

          (i)

none of the Securities have been registered under the 1933 Act, or under any
state securities or "blue sky" laws of any state of the United States, and,
unless so registered, may not be offered or sold except pursuant to an effective
registration statement under the 1933 Act or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act;

          (ii)

the Subscriber acknowledges that the Issuer has not undertaken, and will have no
obligation, to register any of the Shares under the 1933 Act;

          (iii)

the Subscriber is neither an underwriter of, or dealer in, the common shares of
the Issuer, nor participating, pursuant to a contractual agreement or otherwise,
in the distribution of the Securities;


--------------------------------------------------------------------------------

Schedule B
- 3 -


  (iv)

the Subscriber is acquiring the Securities for investment only and not with a
view to resale or distribution and, in particular, has no intention to
distribute, directly or indirectly, all or any of the Securities in the United
States or to U.S. Persons or to persons in the United States, and the Subscriber
does not have any agreement or understanding (either written or oral) with any
U.S. Person or person in the United States respecting (A) the transfer or
assignment of any rights or interests in any of the Securities; (B) the division
of profits, losses, fees, commissions, or any financial stake in connection with
this subscription or the Securities; or (C) the voting of any securities offered
hereby or underlying any securities offered hereby;

        (v)

the Subscriber does not intend to and will not engage in hedging transactions
with regard to the Securities unless in compliance with the 1933 Act;

        (vi)

no documents in connection with the sale of the Securities hereunder have been
reviewed by the Securities and Exchange Commission or any state securities
administrators

        (vii)

any person who acquires Securities may at the Issuer's discretion be required to
provide the Issuer with written certification that it is not a U.S. Person or
person in the United States and that the Securities are not being acquired,
directly or indirectly, for the account or benefit of a U.S. Person or person in
the United States; and

        (viii)

the current structure of this transaction and all transactions and activities
contemplated hereunder, and the Subscriber's participation therein, is not a
scheme to avoid the registration requirements of the 1933 Act;


  (t)

unless the Subscriber has completed Form 3 – Certificate of U.S. Accredited
Investor Status, attached hereto:

          (i)

the Subscriber is not a U.S. Person or person in the United States and is not
acquiring the Securities, directly or indirectly, for the account or the benefit
of a U.S. Person or person in the United States; and

          (ii)

no offers to sell the Units were made by any person to the Subscriber while the
Subscriber was in the United States and the Subscriber was outside the United
States at the time of execution and delivery of this subscription; and

          (u)

if the Subscriber has completed Form 3 – Certificate of U.S. Accredited Investor
Status, attached hereto:

          (i)

the Subscriber, by completing Form 3 – Certificate of U.S. Accredited Investor
Status, is representing and warranting to the Issuer that the Subscriber is an
"accredited investor" as the term is defined in Regulation D under the 1933 Act,
and that all information contained in the Subscriber's completed Form 3 is
complete and accurate and may be relied upon by the Issuer;

          (ii)

the Subscriber will not acquire the Securities as a result of, and will not
itself engage in, any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Securities pursuant
to registration thereof under the 1933 Act and any applicable state securities
laws or under an exemption from such registration requirements;

          (iii)

the Subscriber and the Subscriber's advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Issuer in connection with the
distribution of the Securities hereunder, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Issuer;


--------------------------------------------------------------------------------

Schedule B
- 4 -


  (iv)

the books and records of the Issuer were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Subscriber,
the Subscriber’s lawyer and/or advisor(s);

        (v)

the Subscriber hereby acknowledges that upon the issuance thereof, and until
such time as the same is no longer required under the applicable securities laws
and regulations, the certificates representing any of the Securities will bear a
legend in substantially the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “1933 ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.

  (vi)

the Company will refuse to register any transfer of the Securities not made
pursuant to an effective registration statement under the 1933 Act or pursuant
to an available exemption from the registration requirements of the 1933 Act;
and

        (vii)

the statutory and regulatory basis for the exemption claimed for the offer of
the Securities would not be available if the offering is part of a plan or
scheme to evade the registration provisions of the 1933 Act.


1.2

The Subscriber hereby represents, warrants, acknowledges and agrees for the
benefit of the Issuer that it is:

      (a)

purchasing the Units as principal for investment purposes only, for its own
account and not for the benefit of any other person and not with a view to, or
for resale in connection with, any distribution thereof in violation of any
Applicable Securities Laws; or

      (b)

deemed to be purchasing as principal pursuant to NI45-106 by virtue of the
Subscriber being an "accredited investor" as such term is defined in paragraphs
(p) or (q) of the definition of "accredited investor" in NI45-106 (reproduced in
Form 1 attached hereto) and provided, however, that the Subscriber is not a
trust company or trust corporation registered under the laws of Prince Edward
Island that is not registered or authorized under theTrust and Loan Companies
Act (Canada) or under comparable legislation in another jurisdiction in Canada,
and that the Subscriber has concurrently executed and delivered Form 1 and under
the heading of Category 1: Accredited Investor therein checked off paragraphs
(p) or (q); or

      (c)

acting as agent for a Disclosed Principal (whose name and residential address
are disclosed on page 2 of this Agreement) who is purchasing the Units as
principal for investment purposes only, that the Subscriber is duly authorized
and empowered to enter into this subscription, make all requisite
representations, warranties, certifications, acknowledgments and agreements and
execute all documentation in connection therewith on behalf of the Disclosed
Principal, and that the Subscriber has concurrently completed, executed and
delivered Form 1 and Forms 2 and 3, as applicable, on behalf of such Disclosed
Principal in compliance with this Agreement.

      1.3

The Subscriber, on its own behalf and on behalf of any Disclosed Principal,
hereby represents, warrants, acknowledges and agrees for the benefit of the
Issuer and its respective counsel that:


  (a)

in respect of all Subscribers, and any Disclosed Principals for which the
Subscriber is acting, it is:


--------------------------------------------------------------------------------

Schedule B
- 5 -


  (i)

a person described in section 2.3 of NI45-106 by virtue of being an "accredited
investor" as defined in NI45-106, and provided that it is not a person that is
or has been created or used solely to purchase or hold securities as an
"accredited investor" as described in paragraph (m) of the definition of
"accredited investor" in NI45-106;

        (ii)

a person described in section 2.5 of NI45-106 by virtue of being (A) a director,
executive officer or control person of the Issuer or of an affiliate of the
Issuer; (B) a spouse, parent, grandparent, brother, sister or child of a
director, executive officer or control person of the Issuer or an affiliate of
the Issuer; (C) a parent, grandparent, brother, sister or child of the spouse of
a director, executive officer or control person of the Issuer or of an affiliate
of the Issuer; (D) a close personal friend or close business associate of a
director, executive officer or control person of the Issuer or of an affiliate
of the Issuer; (E) a founder of the Issuer or a spouse, parent, grandparent,
brother, sister, child, close personal friend or close business associate of a
founder of the Issuer; (F) a parent, grandparent, brother, sister or child of a
spouse of a founder of the Issuer; (G) a person of which a majority of the
voting securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs 1.3(a)(ii)(A) to 1.3(a)(ii)(F); or (H) a trust
or estate of which all of the beneficiaries or a majority of the trustees are
persons described in paragraphs 1.3(a)(ii)(A) to 1.3(a)(ii)(F);

        (iii)

a person described in section 2.10 of NI45-106 by virtue of the Units having an
acquisition cost to the purchaser of not less than $150,000 paid in cash, and
provided that it is not a person that is or has been created or used solely to
purchase or hold securities in reliance on the exemption provided by section
2.10 of NI45-106, and further provided that if it is resident in or otherwise
subject to the securities laws of Alberta, no document purporting to describe
the business and affairs of the Issuer, which has been prepared for review by
prospective purchasers to assist such prospective purchasers in making an
investment decision in respect of the Units, has been delivered to or summarized
for or seen by or requested by the Subscriber in connection with the Offering;
or

        (iv)

a person described in section 2.24 of NI45-106 by virtue of being an employee,
"executive officer", "director" or "consultant" of the Issuer or of a "related
entity" of the Issuer or by virtue of being a "permitted assign" of the
foregoing persons, as those terms are defined in sections 1.1 or 2.22 of
NI45-106, and its participation in the Offering is voluntary,

       

and the Subscriber has certified same by marking the applicable boxes and
signing and returning Form 1 herein; and


  (b)

in respect of all Subscribers, and any Disclosed Principals for which the
Subscriber is acting, who are resident in or otherwise subject to the securities
laws of Ontario , it is:

          (i)

a person described in subsection 1.3(a)(i), (iii) or (iv) of this Schedule B; or

          (ii)

a person described in section 2.7 of NI45-106 by virtue of being (A) a founder
of the Issuer; (B) an affiliate of a founder of the Issuer; (C) a spouse,
parent, brother, sister, grandparent or child of an executive officer, director
or founder of the Issuer; or (D) a person that is a control person of the
Issuer,

         

and the Subscriber has certified same by marking the applicable boxes and
signing and returning Form 1 herein; and

          (c)

in respect of all Subscribers, and any Disclosed Principals for which the
Subscriber is acting, who are resident outside of Canada or the United States :

          (i)

it is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulatory authorities (the "Authorities")
having application to the Offering and the Issuer in the jurisdiction (the
"International Jurisdiction") in which the Subscriber is resident;


--------------------------------------------------------------------------------

Schedule B
- 6 -


  (ii)

it is purchasing Securities pursuant to an applicable exemption from any
prospectus, registration or similar requirements under the applicable securities
laws of the International Jurisdiction, or the Subscriber is permitted to
purchase the Securities under the applicable securities laws of the
International Jurisdiction without the need to rely on such exemptions;

          (iii)

the applicable securities laws of the International Jurisdiction do not require
the Issuer to make any filings or seek any approvals of any nature whatsoever
with or from any of the Authorities in connection with the Offering or the
Securities, including any resale thereof;

          (iv)

the Offering and the completion of the offer and sale of the Securities to the
Subscriber as contemplated herein complies in all respects with the applicable
securities laws of the International Jurisdiction, and does not trigger:

          (A)

any obligation to prepare and file a prospectus or similar or other offering
document, or any other report with respect to such purchase in the International
Jurisdiction; or

          (B)

any continuous disclosure reporting obligation of the Issuer in the
International Jurisdiction; and

          (v)

it will, if requested by the Issuer, deliver to the Issuer a certificate or
opinion of local counsel from the International Jurisdiction which will confirm
the matters referred to in subparagraphs (ii), (iii) and (iv) above to the
satisfaction of the Issuer, acting reasonably.


2.

Reliance, Notification, Indemnity and Survival


2.1

The Subscriber acknowledges and agrees that the Issuer and its respective
counsel will and can rely on the representations, warranties, certifications,
acknowledgments and agreements of the Subscriber contained in this subscription
and otherwise provided by the Subscriber to and with the Issuer to determine the
availability of Exemptions should this subscription be accepted, and otherwise
in completing the offering, issue and sale of the Securities to the Subscriber
in accordance with applicable laws.

    2.2

The Subscriber undertakes to notify the Issuer immediately of any change in any
representation, warranty or other information pertaining to the Subscriber
herein or otherwise provided in connection with this subscription which takes
place prior to Closing.

    2.3

The Subscriber hereby agrees to indemnify and hold harmless the Issuer against
all actions, claims, damages, costs, expenses, losses and liabilities which it
may suffer or incur as a result of this subscription.

    2.4

The representations, warranties, acknowledgements and agreements made by the
Subscriber in this subscription and otherwise provided by the Subscriber and the
Issuer shall be true and correct as of the date of execution of this
subscription and as of Closing as if repeated thereat, and shall survive the
Closing.


--------------------------------------------------------------------------------

Each Subscriber is required to complete and execute this Certificate. If the
Subscriber is purchasing as agent for a Disclosed Principal it must complete and
provide as a separate attachment a copy of this Certificate on behalf of such
Disclosed Principal. All subscribers, other than residents of Ontario, must
qualify under at least one of categories 1 to 4. All subscribers resident in
Ontario must qualify under at least one of categories 1, 3, 4 or 6.

FORM 1

CERTIFICATE FOR EXEMPTION

In addition to the representations, warranties acknowledgments and agreements
contained in the subscription to which this Form 1 – Certificate for Exemption
is attached, the Subscriber, for itself or on behalf of any Disclosed Principal,
as applicable, hereby represents, warrants and certifies to the Issuer that the
Subscriber or the Disclosed Principal, as applicable, is purchasing the
securities set out in the subscription as principal, that it is resident in the
jurisdiction set out on the Acceptance Page of the subscription and: [check all
appropriate boxes]

Category 1: Accredited Investor

The Subscriber or the Disclosed Principal, as applicable, is:

[   ] (a)

a Canadian financial institution, or a Schedule III bank;

[   ] (b)

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act ;

[   ] (c)

a subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;

[   ] (d)

a person registered under the securities legislation of a jurisdiction of
Canada, as an adviser or dealer, other than a person registered solely as a
limited market dealer under one or both of the Securities Act (Ontario), or
theSecurities Act (Newfoundland and Labrador);

[   ] (e)

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d);

[   ] (f)

the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada;

[   ] (g)

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l'île de
Montréal or an intermunicipal management board in Québec;

[   ] (h)

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;

[   ] (i)

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;

[   ] (j)

an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds Cdn$1,000,000;

[   ] (k)

an individual whose net income before taxes exceeded Cdn$200,000 in each of the
two most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded Cdn$300,000 in each of the two most recent calendar
years and who, in either case, reasonably expects to exceed that net income
level in the current calendar year;

[   ] (l)

an individual who, either alone or with a spouse, has net assets of at least
Cdn$5,000,000;

[   ] (m)

a person, other than an individual or investment fund, that has net assets of at
least Cdn$5,000,000 as shown on its most recently prepared financial statements;


--------------------------------------------------------------------------------


  Form 1 Exemption     Certificate   - 2 -  

[   ]        (n)       an investment fund that distributes or has distributed
its securities only to:

  (i)

a person that is or was an accredited investor at the time of the distribution;

  (ii)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 and 2.19 of NI 45-106, or

  (iii)

a person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 of NI 45-106;


[   ] (o)

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Quebec,
the securities regulatory authority, has issued a receipt;

[   ] (p)

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

[   ] (q)

a person acting on behalf of a fully managed account managed by that person, if
that person:


  (i)

is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction; and

  (ii)

in Ontario, is purchasing a security that is not a security of an investment
fund;


[   ] (r)

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded;

[   ] (s)

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;

[   ] (t)

a person in respect of which all of the owner of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors;

[   ] (u)

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser, or

[   ] (v)

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Quebec, the regulator as:


  (i)

an accredited investor; or

  (ii)

an exempt purchaser in Alberta or British Columbia after NI 45-106 comes into
force.

Definitions:

" Canadian financial institution " means

  (a)

an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act, or

  (b)

a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada;

" EVCC " means an employee venture capital corporation that does not have a
restricted constitution, and is registered under Part 2 of the Employee
Investment Act (British Columbia), R.S.B.C. 1996 c. 112, and whose business
objective is making multiple investments;

" financial assets " means

  (a)

cash,


--------------------------------------------------------------------------------


  Form 1 Exemption     Certificate   -3 -  


  (b)

securities, or

  (c)

a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation;

" fully managed account " means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client's express consent to a
transaction; " investment fund " means a mutual fund or a non-redeemable
investment fund, and, for greater certainty in British Columbia, includes an
EVCC and a VCC; " person " includes

  (a)

an individual,

  (b)

a corporation,

  (c)

a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and

  (d)

an individual or other person in that person's capacity as a trustee, executor,
administrator or personal or other legal representative;

" related liabilities " means

  (a)

liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets, or

  (b)

liabilities that are secured by financial assets;

" Schedule III bank " means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);

" spouse " means, an individual who,

  (a)

is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual, or

  (b)

is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender; or

  (c)

in Alberta, is an individual referred to in paragraph (a) or (b), or is an adult
interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta);

" subsidiary " means in issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary;

" VCC " means a venture capital corporation registered under Part 1 of the Small
Business Venture Capital Act (British Columbia), R.S.B.C. 1996 c. 429, whose
business objective is making multiple investments.

Category 2: Family, Friends and Business Associates (not available for Ontario
residents)

The Subscriber or the Disclosed Principal, as applicable, is not a resident of
or otherwise subject to the securities laws of Ontario, and is [check
appropriate box and complete related blanks]

[   ] (a)

a director, executive officer or control person of the Issuer or of an affiliate
of the Issuer;

[   ] (b)

a spouse, parent, grandparent, brother, sister or child of a director, executive
officer or control person of the Issuer or an affiliate of the Issuer;

[   ] (c)

a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer or control person of the Issuer or of an affiliate of the
Issuer;

[   ] (d)

a close personal friend* of a director, executive officer or control person of
the Issuer or of an affiliate of the Issuer;


--------------------------------------------------------------------------------


  Form 1 Exemption     Certificate   - 4 -  


[   ] (e)

a close business associate** of a director, executive officer or control person
of the Issuer or of an affiliate of the Issuer;

[   ] (f)

a founder of the Issuer or a spouse, parent, grandparent, brother, sister,
child, close personal friend or close business associate of a founder of the
Issuer; or

[   ] (g)

a parent, grandparent, brother, sister or child of a spouse of a founder of the
Issuer,

of which the relevant director, executive officer, control person or founder of
the Issuer or affiliate of the Issuer is:

______________________________________________________________________; OR

[   ] (h)

a person of which a majority of the voting securities are beneficially owned by
persons described in paragraphs (a) to (g);

[   ] (i)

a person of which a majority of the directors are persons described in
paragraphs (a) to (g);

[   ] (j)

a trust or estate of which all of the beneficiaries are persons described in
paragraphs (a) to (g); or

[   ] (k)

a trust or estate of which a majority of the trustees or executors are persons
described in paragraphs (a) to (g).

Notes:

*

"close personal friend" means an individual who has known the named director,
executive officer, control person or founder well enough and for a sufficient
period of time to be in a position to assess the capabilities and
trustworthiness of that person. The term "close personal friend" can include a
family member who is not already specifically identified in paragraphs (b), (c),
(f) or (g) if the family member otherwise meets the criteria described above. An
individual’s relationship with the named director, executive officer, control
person or founder must be direct. An individual is not a "close personal friend"
solely because that individual is a relative, a client, customer, former client
or former customer of, or is a member of the same organization, association or
religious group as, the named director, executive officer, control person or
founder.

    **

"close business associate" means an individual who has had sufficient prior
business dealings with the named director, executive officer, control person or
founder to be in a position to assess the capabilities and trustworthiness of
that person. An individual's relationship with the named director, executive
officer, control person or founder must be direct. An individual is not a “close
business associate” solely because that individual is a client, customer, former
client or former customer of, or is a casual business associate of, or is a
person introduced or solicited for the purpose of purchasing securities by, the
named director, executive officer, control person or founder.

Category 3: $150,000 Purchaser

[   ] The Subscriber or the Disclosed Principal, as applicable, has an
acquisition cost for the Units of not less than $150,000 paid in cash, and is
not a person that is or has been created or used solely to purchase or hold
securities in reliance on the exemption provided by section 2.5 of NI45-106.

Category 4: Employees, Officers, Directors and Consultants

The Subscriber or the Disclosed Principal, as applicable, is:

[   ] (a) an employee of the Issuer or of a "related entity" of the Issuer; [ 
 ] (b) an executive officer of the Issuer or of a "related entity" of the
Issuer; [   ] (c) a director of the Issuer or of a "related entity" of the
Issuer; [   ] (d) a consultant of the Issuer or of a "related entity" of the
Issuer; or


--------------------------------------------------------------------------------


  Form 1 Exemption     Certificate   - 5 -  


[   ] (e) a "permitted assign" of a person described in paragraphs (a) to (d),

and its participation in the Offering is voluntary.

Category 5: Offering Memorandum (not available for Ontario residents)

[NOT APPLICABLE]

Category 6: Founder, Control Person and Family (only available for Ontario
residents)

The Subscriber or the Disclosed Principal, as applicable, is resident in or
otherwise subject to the securities laws of Ontario, and is:

[   ] (a) a founder of the Issuer;       [   ] (b) an affiliate of a founder of
the Issuer;      

[   ]

(c)

a spouse, parent, brother, sister, grandparent or child of an executive officer,
director or founder of the Issuer, of which the relevant executive officer,
director or founder is ; or

      [   ] (d) a person that is a control person of the Issuer.

* * * * * * *

The representations, warranties, statements and certification made in this
Certificate are true and accurate as of the date of this Certificate and will be
true and accurate as of the Closing. If any such representation, warranty,
statement or certification becomes untrue or inaccurate prior to the Closing,
the Subscriber shall give the Issuer immediate written notice thereof.

The Subscriber acknowledges and agrees that the Issuer will and can rely on this
Certificate in connection with the Subscriber's Subscription Agreement.

EXECUTED by the Subscriber at this_______ day of _______________, 20____.

If a corporation, partnership or other entity:   If an individual:       Print
Name of Subscriber/Disclosed Principal   Print Name of Subscriber/Disclosed
Principal       Signature of Authorized Signatory   Signature       Name and
Position of Authorized Signatory   Representative Capacity, if applicable      
Jurisdiction of Residence of Subscriber/Disclosed Principal   Jurisdiction of
Residence of Subscriber/Disclosed Principal


--------------------------------------------------------------------------------

FORM 2

CERTIFICATE OF U.S. ACCREDITED INVESTOR STATUS

In addition to the representations, warranties acknowledgments and agreements
contained in the subscription (the "Subscription Agreement") to which this Form
3 – Certificate of Accredited Investor Status is attached, the Subscriber, for
itself or on behalf of any Disclosed Principal, as applicable, hereby
represents, warrants and certifies to the Issuer that the Subscriber or the
Disclosed Principal, as applicable, is purchasing the securities set out in the
Subscription Agreement as principal, that it is resident in the jurisdiction set
out on the Subscriber's execution page of the Subscription Agreement, and:

1.

The Subscriber represents, warrants, acknowledges and agrees to and with the
Issuer that:

      (a)

the Subscriber is a U.S. Person;

      (b)

the Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the transactions
detailed in the Subscription Agreement and it is able to bear the economic risk
of loss arising from such transactions;

      (c)

the Subscriber is acquiring the Securities for investment only and not with a
view to resale or distribution and, in particular, it has no intention to
distribute either directly or indirectly any of the Securities in the United
States or to U.S. Persons; provided, however, that the Subscriber may sell or
otherwise dispose of any of the Securities pursuant to registration thereof
pursuant to the Securities Act of 1933 , as amended (the "1933 Act"), and any
applicable State securities laws or if an exemption from such registration
requirements is available or registration is otherwise not required under this
1933 Act;

      (d)

the Subscriber satisfies one or more of the categories indicated below ( check
appropriate box ):


  [   ] Category 1:

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of US $5,000,000;

          [   ] Category 2:

A natural person whose individual net worth, or joint net worth with that
person's spouse, on the date of purchase exceeds US $1,000,000;

          [   ] Category 3:

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person's spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

          [   ] Category 4:

A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors;


--------------------------------------------------------------------------------


  Form 3 US Accredited     Certificate   - 2 -  


  [   ] Category 5:

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States);

    [   ] Category 6:

A director or executive officer of the Issuer;

  [   ] Category 7

A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act; or

     

 

    [   ] Category 8

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories; and


  (e)

the Subscriber is not acquiring the Securities as a result of any form of
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio, or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising.


2.

The Subscriber acknowledges and agrees that:

    (a)

if the Subscriber decides to offer, sell or otherwise transfer any of the
Securities, it will not offer, sell or otherwise transfer any of such
securities, directly or indirectly, unless:

(i)

the sale is to the Issuer;

(ii)

the sale is made pursuant to the exemption from the registration requirements
under the 1933 Act provided by Rule 144 thereunder if available and in
accordance with any applicable state securities or "Blue Sky" laws; or

(iii)

the Securities are sold in a transaction that does not require registration
under the 1933 Act or any applicable U.S. state laws and regulations governing
the offer and sale of securities, and it has prior to such sale furnished to the
Issuer an opinion of counsel reasonably satisfactory to the Issuer;

        (b)

any of the Warrants may not be exercised in the United States or by or on behalf
of a U.S. Person unless registered under the 1933 Act and any applicable state
securities laws unless an exemption from such registration requirements is
available;

(c)

the Subscriber has not acquired the Securities as a result of, and will not
itself engage in any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Securities pursuant
to registration of any of the Securities pursuant to the 1933 Act and any
applicable state securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

(d)

upon the issuance thereof, and until such time as the same is no longer required
under the applicable requirements of the 1933 Act or applicable U.S. State laws
and regulations, the certificates representing any of the Securities will bear a
legend in substantially the following form:


--------------------------------------------------------------------------------


  Form 3 US Accredited     Certificate   - 3 -  

> > > > > THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND
> > > > > EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE
> > > > > BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE
> > > > > SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), AND, ACCORDINGLY,
> > > > > MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
> > > > > REGISTRATION STATEMENT UNDER THE 1933 ACT OR PURSUANT TO AN AVAILABLE
> > > > > EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
> > > > > REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH APPLICABLE STATE
> > > > > SECURITIES LAWS.

  (e)

the Issuer may make a notation on its records or instruct the registrar and
transfer agent of the Issuer in order to implement the restrictions on transfer
set forth and described herein; and

        (f)

the Subscriber, if an individual, is a resident of the state or other
jurisdiction disclosed as its address on the Subscriber's execution page of the
Subscription Agreement, or if the Subscriber is not an individual, the office of
the Subscriber at which the Subscriber received and accepted the offer to
acquire the Securities is the address listed on the Subscriber's execution page
of the Subscription Agreement.

* * * * * * *

The representations, warranties, statements and certification made in this
Certificate are true and accurate as of the date of this Certificate and will be
true and accurate as of the Closing. If any such representation, warranty,
statement or certification becomes untrue or inaccurate prior to the Closing,
the Subscriber shall give the Issuer immediate written notice thereof.

The Subscriber acknowledges and agrees that the Issuer will and can rely on this
Certificate in connection with the Subscriber's Subscription Agreement.

IN WITNESS, the undersigned has executed this Certificate as of the ________ day
of __________________, 2013.

If a Corporation, Partnership or Other Entity:   If an Individual:       Print
or Type Entity's Name   Print or Type Individual's Name       Signature of
Authorized Signatory   Signature       Name and Title of Authorized Signatory  
Social Security/Tax I.D. No.       Type of Entity          


--------------------------------------------------------------------------------

FORM 3
WIRE INSTRUCTIONS


BANK WIRE INSTRUCTIONS

TO SEND A WIRE TO YOUR COMPANY’S BANK ACCOUNT, YOU WILL NEED TO GIVE THE
REMITTING BANK THE FOLLOWING INSTRUCTIONS……

BENEFICIARY BANK: BANK OF MONTREAL   595 BURRARD STREET       VANCOUVER, B. C.,
CANADA     TRANSIT AND ACCOUNT NO.: 00044633271 SWIFT BIC ADDRESS: BOFMCAM2

TO SEND FUNDS FROM A U.S. BANK, IT MAY BE EASIER TO SEND THROUGH OUR
U.S.SUBSIDIARY –

INTERMEDIARY BANK: WACHOVIA BANK, NA   New York   Fed wire ABA 026005092 SWIFT
CODE: PNBPUS3NNYC PHYSICAL ADDRESS:   Enertopia Corp   Suite 950 – 1130 West
Pender Street,   Vancouver, BC V6E 4A4   Telephone No: (604) 602-1675  


--------------------------------------------------------------------------------